OFFICE    OF THE ATTORNEY         GENERAL      OF TEXAS
                                  AUSTlN




3ofiorsble L. L, Germ
county AttorIley
Groesbeok, Texas




          Your reoent                                   n of this Depart-,
ment on the questions                                    as been received.
             Your ,letter

                                                       23 or Limestone
                                                       rov~slons lncluderd
                                                       t.s30!3andAPt.
                                                       articles   the maxi-
                                                       0ffiolale   or Lime-
                                                       census of 1930
                                                $ 39,497 inhabitants.
                                                ODUhtiOJl   Of   Line&one




      oft$aera were paid u&Car the 37,501 to 60,000 braolmt
      as prwldbd  in krtioles 3883 an& 3891.~ . . .
             *Sirme Limestone Ooianty le mbraced within the
      prwislon     of Artiole 3912e, Botion   13, and ainoe
      Y. B, 141, provl6eB ior a repeal of all law8 in oonfllot
      with this law, I an of the opinion that 3912e, Seo. 18,
      applbs     to Liaeatona County arzd supersedes the m&mm
      braakot     provision   in Art.   36E3.     _
Konorable     L. L. Ceren,     Fage 2


               “AS to qlioation 2, the rainimm salaries             for
        county cud dlstrlot       oifioers     as provlded ih Art. 3912e,
        Sec. 13, would be t&e’total amount earned as co-yens+
        tlon by the ofiioial        $n eaah county aha alstriot          oftice
        ih his offi~isl      caga~ity    i’oi the Ziscal yesr of 1935.
        AI& slace the above 20,COc) sna less thfin 37,500, and
        Zaving a valuation In 8x0898 Of ,:15,00G,COO. valuation
        zcoor~ii~; to tSla ‘apgwved preoeaiig; tax roll 0: suoh
        aounty tha zixizm        mount allmfed suoh otfioe~ as
        salaries    xay be increased one (1,s) per cent for esch
        oae cillion    dollars    valuation      or fraotional    .part thereof,
        in exoesa of aalG rifteec          nikllon dollada over and above
        tha isixlmus ~&mountallowed euah officers              unaer law8
        erleting    on :.uu,Tust24, 1935, sod s&ace tie m3xlmum
        anount allowed to.aact         county ahd district       officer   under
        the law8 that existed 06 Auguet 24, 1635; was $4,350
        aad shoe the last prcoedlrg            w~.~roved tax roll of
        Lim6stclle County gives the yrogsrty valuation at
        $la,2m;i35( I az of the opinion that’ the z%axlnurp
        salaries ,of county an2 district           olficisls    of tkia
        couaty ie 44,250 Qlus Z,$ of that sum which is Z-25.00
        which would mk2       a mx1mu.x salary of $4,335 that any
        oounty or district       oriicer     or Liaestoce County oould
        reoo?veP i
                                                     ‘..,    ,/~


              SecZio;l 13 of’ A&ale    391Ee, Vernonra Annotated
Civil    Z,stutes,    reads in party ae folloze:
                WX Co,r;iscloners*          Court in oouatiee havinti a
        po;ulntioh      of twenty thousand (20’,000) inhabitants
        o.? .C!OJW, ar.d 1es.o t!ian one hundred end ninety thousand
        (lQO,O00) lahnbitcnts          aocordinr: to tne last _crecedillp,
        iaderal Cansua, is heroby authorized and it si;all be
        its dut’y to.fix        the salaries    of all the follo;&g        named
        officers,      to-ivlt:    sheriff,    asaeasor     ant oolleotor   of
        tams, gouhty judge, oounty attorney,                 Lnclurling orimlnal
        d.istr’:c;, attoraoyo and ccunty~ uttornups :vho perfors the
        diitics :or dlstrlct       attormys,      dietriot    clerk,   cuuRty clerk,,
        treamrer,       hide and a&ml         inspector.      Xaoh o,F said oftloers
        s-hall be ;;aiG in fc.onay ar 3MUOl           salary in twelve (12) equal
        instailneo~s       of hot less tt;an the total sum earm% as cost-
        penaati,On by hia 1~ hfS 0fff~ia1             OSQtiOity for the fisod
        year 1935, nad not more t!ms the mxtmu!i amount allowed such
        0rfi~ar     I;?dar h-3     existfn~    OR mgust      24, 1925; provided
         that ih counties havit~ a +pulstioo                of twehty thousand
         (20,000      and 1er.s thar. thirty-seven         thousand five huhared
         (37,5OO I acoordi;l,- to the last :?iecaaf::~: Federal census, and
  Hoonorable L. L, Corm,       Page 3


         “having bn assessed valuation in excess OS fifteen
        ‘Xl11105 (~15,00C,000.00)     Dollars,   accordk+     to the last
        a??roved pracediag tar roll OS such oounty the mtxJsiun
        iWuXl5t allowed such officers      as salaries nag be inoreased
        one (15) ger cent Sor each One Ullfon           ($1,000,000.00)
        Dollars valuation    or Sraotlonal     part thereor,    in efaess
        of said TiSteer ~111i05’(~15,000,,000.00)         Dollars valua-
        tion over acd above the m.xinu!n amunt allowed such
        officers   under laws existin&     on Xugust 24, 1935; and
        provided that i5 countisa having a opulation OS thirty-
        8even thousand five hundred (37,500 P and less than sixty
        thousand (60,000) according to the last pm-oeding Zederal
        Ce5sus, and having an assessed valuation          in excess of
        Twenty Million    (~20,000,00C.00)     Dollars,   aooordlng to
        the last preceding approved tax roll of suoh county,
        tho narinua amount allowed such cSSioers as salaries,
       .may be lnareasod one (1.3) :er oont Sor eaoh’ One Mlfio5
        (~l,OOO,OOO.OO) Dollaro valuation        or rr3Oti0mi part
        thereoi,   in exce8s of said tmnty LXLion (~20,000,000.00)
        Dollara valuation    over a5d abova the ma&ma mount allowed
        auoh offioar   under laws axistim       on &gust 24, 1935.w

              ,-‘J5der the 1930 Federal Census, ‘Lkestone County asme
, under the prwieiona included i5 the 37,601 to the 60,000 popu-                    ”
  latlon bra&et of Artiole             3883 and Artidle      3091. Under the
  provisions     oS these articles         the mxkauzz salaries      Ser oounty
  and distriot      offfoiais       oS Lizeatone County pw),pe$4,250.00.
  It till    be noted that ;ection          13 M Tatisle      3912:e, tqra,
  8 eolSically     provides       that th9-ComisslonersV        Court fn coun-
  t Pes haviag a.207*ulztio5          OS 20,OOr; lzhabitntlts    or zorc a5d
  less than 130,000 irhabIta~ts,             scaorfllln:: to the last preceding
  phmal      Census- f-a authorized        and it shall be fts duty to fix
        snlarieo    of all th? offiaers        5med t~orala a% a sua 5ot
  less t&ah tbz tote?. am essmd i5 co~persatio5                   by suoh officer
  in his offlclal        cspacf ty Sor the fiscul        year 1933* ari mt
  mre thaE tk raximx azunt sllo-m~¶ suoh officer                     under laws
  existing    on Aqpst        24, 1935.     I5 1935 the aozpensatio5        or
  salaries    of the ofticara         scred in Sectior. 13 OS ArtLcle 3912e,
  eupru, was Shed z-i;1 based upon lam cristiq                  on Auyat 24,
  1935, with reference           to the ZSXLBUUI    a~~~52 allowed such officers
  and said article        provided that the ~~ir&xua should not be less
  than the total BUZ oarned as coqmnaattm                   by such m?ficera in
  their ofrich         c a-,;citie3    for t>a;effiscal year 19%.        m0raing
                                                                                  722

  Honorable   L. L. G-men, Page 4


  to the 1930 Zederal Census, Limestone County came within
  the population    brackets applying to aoc;ntlas hav1r.g a
  population    OS 37,301 to 60 000 Inhabitants.          :;‘e are OS
  tte opinion that the salaries        for the offlcors       namd I5
  geotion 13, Article     391.2e, sulma, I5 counties -having a
  po$ulation    OS 2C,OOO i5habItants      or nore, and less than
  190,000 Inhabitants,     according to the last yederal Oensua,
  should be Sixed for the year 1941, as provided by law
  existicg   Aqust 24, 1933, regardless         of the population
  OS euoh counties as shown by the 1946 Federal Cansus.
  Bowever, 15 countA.es having a >opulatlon OS gO,OOO anb
  1~6 than 37,500 inhabitants        aooordkg     to the laet preced-
  lng Federal Census, and. having an assessed valuation in
  woes8 of ~~15,000,000 . , aooordkq         to the laat upproved
  preoeblna tax roll OS suoh county, the maAz!wa mount
  allowed such offloers     as’ealarfes      my be lncreaeed one
  per cent for each ~l,OOO,OOO. valuation or fractional
  part thereof,    15 exce8s of said $lS,O’X,OOO, vsluation
  over and above th? zzaximm amowt allowed such olfioers
  under larr existins     oc August 24, 1935, azd IS the 1940
  Federal Csnsus Is officially       announced and becomes eSSec-
  tive before Jan. 1, 1941, Limsstsm County will oom +.vithIn
  the above mentioned population bracket.            !Thercrore, it Is
  optional   xith the Comaiesloners’ Court OS said Bounty to
’ allow the one >er cent as above nentionad ovez and above
  the ~ximm amount allowed by laws existing             August 24, 1935.
  Ze note that In your 15quIry you reier toloounty and dlstrlat
  osricials,    we presum that you have reference           to the officials
  nsmed In %+ot.ion 13, supra,      acd   tiiis opinion   Is   to be construed
  aa applying only to thoee OSSIcIals naned In es10 section.
             Therefore,    you are respectfully    advised that It Ie
  the opll;ion OS this Je?artaent that tLe ComissIonorsf           Court
  OS Linestone County shall Six the salaries         of the oSSioIal8
  naraed In Action     13, Article   3912e, supra, of said county
  t.6~ the year 1941, the ninimua salary OS eaol: ofiicer         aouid
  5ot be less thas the total sum earned as co3;lansation by him
  in his orsIoIal    capacity for the fiscal      year 1933; In other
  words the zInl.mm salary OS any sfficer         above named oould
  not be fixed at any mount less than the total sum earned
  by the particular     orfice  under consideration     for the Siaoal
  year 1935.    Ths  ;caxImxn  salaries  oS   the above  mentioned




                                                                                 -&
   _   ..   l




Honorable        L. L. &mm,     Page 5


ofticers   for the year 1941 could be $4,250.00,  plus two
per oent oi that w      whloh ia $?A5.00, ~h10h wo11J.df!iake
a maximum salary of $4,X33.00 that any 6t the above           _
named officer8   of said county could receive.
                Trusting   that the foreg~l~    fully    answers your
inquiry,        we are
                                               Yours very trills;
                                          XiToRii       GcNmAL OF !rExa3